TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00448-CR



                             Dexter Glover Williams, Appellant

                                               v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 66257, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Dexter Glover Williams has filed a motion to dismiss this appeal. The

motion is signed by Williams and his attorney in compliance with rule 42.2. See Tex. R. App.

P. 42.2(a). We grant the motion and dismiss the appeal. See id.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: January 21, 2011

Do Not Publish